Citation Nr: 1233706	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for nephrolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

As noted in the March 2011 and November 2009 Board Remand orders, although the Veteran requested the opportunity to testify at a Board hearing, he failed to report for his scheduled hearings such that his request is considered withdrawn. 


FINDING OF FACT

The Veteran's nephrolithiasis had its onset during military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for nephrolithiasis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for nephrolithiasis.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's March 2011 and November 2009 Remand orders is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he is entitled to service connection for nephrolithiasis , or kidney stones.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology; competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  For example, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When evaluating medical evidence, the Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); see generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Therefore, the examiner must provide the sort of factually accurate, fully articulated, and sound reasoning that allows the Board to assess whether the conclusion provided is the product of valid medical analysis applied to the significant facts of the particular case.  Id. at 304.  

The Veteran has asserted that he currently suffers from nephrolithiasis as a result of either exposure to herbicides in service or prescription medications taken in service.  See October 2003 claim; July 2004 notice of disagreement.  However, the record shows that the Veteran reported that he had low back pain and flank pain in service and has suffered episodic attacks of "kidney stone pain" over the years since service at his March 2010 and September 2011 VA examinations.  Although the Veteran did not expressly claim service connection for nephrolithiasis on the basis that this disorder had its onset during his military service, the Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Therefore, in light of the above, the Board will first consider whether the Veteran's nephrolithiasis had its onset during active service.  See id.; Comer v. Peake, 552 F.3d 1362 (Fed Cir. 2009).  

Nephrolithiasis was diagnosed by the March 2010 and September 2011 VA examiners.  Diagnosis and treatment for nephrolithiasis is also shown throughout the Veteran's VA treatment records.  Therefore, the Veteran has a currently diagnosed disability.  Furthermore, the September 2011 VA examiner found that it was possible that nephrolithiasis had its onset in service if the Veteran truly did experience flank pain in service and explained that kidney stones can persist asymptomatically for decades.  However, the examiner ultimately determined that it was less likely than not that the Veteran's nephrolithiasis could be related to his military service due to the amount of time that passed between service and the first instance of nephrolithiasis documented in the medical records in 2003.  The examiner explained that it was likely that the kidney stones developed between 1996 and 2003 since a 1993 kidney-ureter-bladder (KUB) x-ray was negative.  The March 2010 VA examiner also submitted a negative opinion with the same rationale in an April 2011 addendum.

However, review of the evidence shows that the basis for the negative opinions provided by the VA examiners is unsound.  A KUB x-ray completed in March 2003 was also negative for kidney stones only one month prior to the computed tomography (CT) scan that confirmed the Veteran's "bilateral nephrolithiasis without evidence of active inflammatory changes or obstruction."  Furthermore, there is also evidence that the Veteran has been unaware of kidney stones he has passed.  A February 2009 CT scan showed a 4mm right upper pole calcification seen on the prior study was no longer present, while the Veteran reported having no recollection of any stones passing at his September 2011 VA examination.  The Veteran also reported being uncertain as to whether he passed a stone during previous instances of flank pain at the February 2009 urology appointment.  Therefore, the Board finds that the negative opinions offered by the VA examiners are of diminished probative value as review of the record shows that they were not based on sufficient consideration of the relevant facts and data.  See Nieves-Rodriguez, 22 Vet. App. at 302.

Furthermore, the Veteran is competent to testify to both right flank pain in service and to continuing right flank pain since service, currently diagnosed as kidney stones.  See Washington, 19 Vet. App. at 368.  The Board also finds that his testimony is credible as it consistent throughout his VA examination reports and with his VA treatment records showing discrete, recurrent instances of flank pain that the Veteran, over time, begins to correctly describe as "kidney stone pain."  See February 2009 VA treatment records.  In January 2003, he reported flank pain that was ultimately determined to be due to kidney stones and denied a history of kidney stones while reporting past episodes of similar pain in 1992 and 2000.  The July 1996 episode was ultimately diagnosed and treated as renal colic and a urinary tract infection due to the negative KUB report, but the Veteran returned with continuing symptoms in October 1996.

However, neither examiner took the Veteran's reported history of flank pain into consideration in providing the requested opinion.  The Board finds that the negative opinions provided by the VA examiners are rendered considerably less probative by the failure of the examiners to consider the Veteran's competent and credible testimony of right flank pain in service and since service, as well as the erroneously negative May 2003 KUB x-ray report and other evidence of possible kidney stones prior to 2003.  See Nieves-Rodriguez, 22 Vet. App. at 302; Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  

Conversely, there is competent and credible lay evidence of continuous symptoms of right flank pain since service and evidence linking the evidence of continuous symptomatology of right flank pain to the Veteran's currently diagnosed nephrolithiasis.  See Savage, 10 Vet. App. at 496.  The Board is particularly persuaded by the Veteran's January 2003 to June 2003 VA treatment records in conjunction with his February 2009 treatment records, as these records show that the Veteran initially related the similarity of his current flank pain to his past episodes of flank pain without any awareness that his flank pain was due to kidney stones; indeed, he denied a past history of kidney stones at that time.  As his flank pain on that occasion was ultimately diagnosed as kidney stones, confirmed by CT scan after negative x-rays, this record shows that the Veteran was previously unaware of the cause of his right flank pain, but ultimately became able to associate this pain with symptomatic kidney stones after receiving a correct diagnosis.  This finding is further supported by the alternative opinion offered by the September 2011VA examiner regarding the possible link between the Veteran's current kidney stones and his reports of right flank pain in service, as this medical opinion establishes that it is possible for kidney stones to remain largely asymptomatic and untreated over a period of decades.  See Nieves-Rodriguez, 22 Vet. App. at 300 (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).

Therefore, resolving any doubt in favor of the Veteran, the evidence establishes a current diagnosis of nephrolithiasis, instances of right flank pain in service, continuous symptoms of right flank pain since service, and a link between that right flank pain and the Veteran's nephrolithiasis such that service connection for nephrolithiasis is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for nephrolithiasis is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


